EXAMINER’S AMENDMENT
Double Patenting
Claims 12 and 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 3, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 12 is found to be include identical limitations to claims 1 and 2, making the claim a duplicate of claim 2, and claim 13 is the same as claim 3, depending from claims 2 and 12, respectively, such that claim 13 is also a duplicate of claim 3.  It is suggested by the examiner that claims 2 and 3 be deleted, which will effectively leave all pending claim limitations while overcoming the Double Patenting rejection or incorporate at least one of dependent claims 14-20 into independent claim 12 to overcome the Double Patenting rejection. 

Reasons for Allowance
Allowable Subject Matter
Claims 1-11 are allowed.  Claims 14-20 are objected to as being dependent upon rejected base claim 12, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As allowable subject matter has been indicated for claims 12 and 13, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: the prior art (considered as a whole) neither anticipates nor renders obvious the method for using a torque reaction tool having a first arm with a cavity to receive a portion of a second arm, both arms having socket drive elements for mating with first and second fasteners via respective sockets, with the process including the step of adjusting a fourth or fifth fastener mated with the first or second fasteners to cause the second arm to tile with respect to the longitudinal axis of the first arm, thereby binding the second arm within the cavity of the first arm in combination with the rest of the limitations set forth in the independent claim(s).  The novel limitations of the claim being the steps of causing tilting and binding of the second arm in the cavity of the first arm, with the closest prior art of record (Stone et al. 2017/0209992, Case 7,896,595, Harris 6,941,840, Long, Jr. 2001/0042294 and Trivedi et al. 4,989,478) all effectively disclosing a second arm fitting within a cavity of a first arm, but none of which disclosing the configuration to allow for tilting, resulting in binding, of the second arm within the first arm (all also shown with very close tolerance between the first and second arms, which would effectively prevent the tilting and binding action). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
This application is in condition for allowance except for the following formal matters: 
Double Patenting rejections of claims 12 and 13.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        24 August 2022